Citation Nr: 9906892	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of multiple joints.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fractured scaphoid of the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from November 1940 to July 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a noncompensable rating for residuals of a 
fractured scaphoid of the right hand, and denied service 
connection for degenerative arthritis of multiple joints.  

By rating action of November 1997, the RO denied a 
compensable evaluation for the veteran's fractured scaphoid 
of the right hand.  The veteran filed a notice of 
disagreement with this action.  Thereafter, in September 1998 
rating action, the evaluation assigned was increased to 10 
percent, effective from August 20, 1997.  On the veteran's 
substantive appeal, he indicated that he desired a hearing 
before the Board at a regional office.  Thereafter, in 
correspondence of January 1999, he indicated that he wished 
to withdraw his request for a hearing.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted linking 
the veteran's claimed degenerative arthritis to service or 
any incident therein.

2.  The veteran's right hand disability is evidenced by a 
range of motion of 30 degrees palmar flexion and manifested 
by pain and swelling.


CONCLUSION OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fractured scaphoid bone of the 
right hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5215 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  

The veteran has the burden of submitting competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is cognizable, that is, capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, and hereinafter, referred to as the 
"Court"), has held that there are three basic evidentiary 
requirements to establish a well grounded claim for service 
connection:  (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of an 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 
9 Vet. App. 341 (1996).

The nature of the veteran's issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Further, the Court has 
held that if the determinative issue is factual in nature, 
such as whether a particular injury occurred, lay testimony 
will be sufficient to establish a well grounded claim as long 
as the other requisite elements are satisfied.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Alternatively, if 
the issue is one that involves medical etiology (such as the 
nexus between current disability and an inservice injury or 
disease), medical diagnosis, or medical causation, the 
veteran must offer competent medical evidence sufficient to 
support a plausible claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim is a meritorious claim, capable of 
substantiation.  Id.  The Board notes that for the sole 
purpose of determining whether a case is well grounded, the 
corroborating evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The test is an objective 
one that explores the likelihood of prevailing on a claim 
under the relevant law and regulations.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611.  The claim need not be conclusive; 
however, the allegations must be supported by credible and 
competent evidence.  Id. 

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The assignment of a rating is a factual determination.  See 
Zink v. Brown, 10 Vet. App. 258, 259 (1997) (per curiam 
affirmed).  In determining disability compensation, the Board 
must consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Under 38 C.F.R. § 4.10 (1998), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (1998).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  Additional factors to be 
considered include the reduction in a joint's normal 
excursion of movement on different planes.  38 C.F.R. § 4.45 
(1998).  Factors such as less movement than normal, more 
movement than normal, weakened movement, incoordination, pain 
on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98; see also 38 C.F.R. Part 4, 4.40, 4.45, and 
4.59 (1998). 

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the Court has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

The Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of the [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and that such combined ratings do not 
constitute "pyramiding" prohibited by 38 C.F.R. § 4.14 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Although the regulations require a review of 
past medical history of a service-connected disability, they 
do not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Residuals of a fractured right scaphoid bone is evaluated 
under Diagnostic Code 5215 based on limitation of motion of 
the wrist.  38 C.F.R. § 4.71(a), Diagnostic Code 5215.  A 
maximum of a 10 percent evaluation is warranted for 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  Id.  

Degenerative arthritis (includes arthritis due to trauma) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  Whenever the limitation 
of motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined under 
Diagnostic Code 5004.  38 C.F.R. § 4.71(a), Diagnostic Code 
5003 (1998).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

II. Factual Background

Service connection

The veteran's service medical records are silent for any 
notations, complaints, or findings related to degenerative 
arthritis.  A March 1995 x-ray study revealed heavy 
degenerative joint disease in the thoracic spine.  VA 
outpatient treatment records from 1995 to 1996 reflect 
generally, complaints of degenerative joint disease, among 
other disorders.  A June 1996 entry discloses the veteran's 
10-year history of arthritis, particularly in both knees.  

Increased rating

The veteran's service records reflect an inservice incident 
that resulted in injury to the veteran's right wrist.  The RO 
granted noncompensable service connection for residuals of a 
fractured right scaphoid bone in a rating decision dated in 
August 1945.  In a VA examination dated in April 1998, the 
examiner recited the veteran's inservice incident in which he 
fractured his right scaphoid bone.  The veteran reported 
increased pain and swelling over the past several years 
anytime he uses his hands.  

On examination, the examiner reported tenderness over the 
right thumb base and dorsoradial aspect of the wrist.  
Provocative tests for de Quervain's syndrome were negative.  
The range of motion was reported as 30 degrees of palmar 
flexion, 45 degrees of radial flexion, ulnar deviation of 20 
degrees, and radial deviation of 10 degrees.  X-ray studies 
demonstrated post-traumatic arthritic changes at the right 
scaphotrapezial joint.  Further, the articulation between the 
right scaphoid and hamate was narrowed and sclerotic, with no 
evidence of acute fractures.  A diagnosis was rendered of 
post-traumatic arthritis scaphotrapezial joint with a history 
of distal tubercle fracture of the scaphoid.  

III.	Analysis

The issues to be resolved in this veteran's case are whether 
the veteran is entitled to service connection for his 
degenerative arthritis, and whether he is entitled to an 
evaluation in excess of 10 percent for residuals of a 
fracture to the scaphoid bone of his right hand.  The Board 
will address these issues separately below.

Service connection claim

As stated above, the veteran is entitled to a review on the 
merits of his service connection claim once he has presented 
evidence of current disability causally linked to an event or 
injury in service.  See Caluza at 498.  However, in this 
matter before the Board, the veteran has failed to establish 
a well grounded claim because he has not demonstrated a 
causal relationship between any post-service degenerative 
arthritis and his period of service.  Thus, in this regard, 
his claim of entitlement to service connection for 
degenerative arthritis necessarily fails.

Specifically, the veteran has not presented evidence of 
degenerative arthritis during service or within the one-year 
presumptive period following discharge.  The Board notes that 
the veteran's service medical records are silent for any 
notations or findings related to degenerative arthritis.  
Furthermore, there is no evidence of record that tends to 
suggest that the veteran was treated for degenerative 
arthritis within one year of separation from service.  As 
stated above, the veteran is entitled to service connection 
on a presumptive basis for degenerative arthritis, if he 
presents evidence of treatment or symptomatology of the 
disability within one year of service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this case, there are no medical records within one year 
from service that indicate treatment or complaints of 
arthritis.  In fact, the first medical records pertinent to 
the veteran's service connection claim appear in outpatient 
records dated in 1995 and 1996.  Thus, in this respect, the 
veteran has failed to meet requirements necessary for a well 
grounded claim, that is, an inservice incurrence causally 
related to current disability.  Caluza at 506.

As noted earlier, where the issue involves determination of 
medical diagnosis or medical causation, the veteran must 
offer more than mere lay testimony; he must submit competent 
medical evidence sufficient to support a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81.  In this case, 
medical diagnosis and medical etiology are at issue, that is, 
the link between any post-service degenerative arthritis and 
an inservice disease must be established, and an inservice 
incurrence must be evident.  Thus, the veteran's contentions 
that current arthritis connected to service has spread 
throughout his body constitutes lay testimony, and as such, 
is not competent evidence for the purpose of establishing a 
well grounded claim.  Additionally, the veteran's assertions 
that his arthritis is due to circumstances during his 
infantry training when he was forced to fall on his knees, 
also constitutes lay testimony, and is not competent to 
present a well grounded claim.  Thus, in this respect as 
well, the veteran has failed to establish a well grounded 
claim.

Therefore, in light of the above, the Board concludes that 
the veteran's claim of entitlement to service connection for 
degenerative arthritis is not well grounded and must be 
denied.  Since this claim is not well grounded, the VA does 
not have a statutory duty to assist the veteran in the 
development of the case.  38 U.S.C.A. § 5107(a).  However, if 
upon examination of the record, the Board determines that 
information does exist that possibly could render the claim 
plausible, the VA may have a duty to inform the claimant of 
necessary evidence to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In 
this case, the Board found no such information.

Increased evaluation claim

The veteran's right wrist disorder currently is evaluated at 
10 percent disabling.  As an initial matter, the Board finds 
that this veteran has reported increasingly severe symptoms, 
and as such, his claim is plausible.  Thus, this claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Further, as the issue involves entitlement to an increased 
evaluation, the veteran's present level of disability is of 
primary concern.  Although a rating specialist must review 
the recorded history of a disability to make an accurate 
evaluation, the regulations do not give past medical history 
reports precedence over current findings.  38 C.F.R. § 4.2; 
see also Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran alleges that he is entitled to an evaluation 
above the current 10 percent for his service-connected 
residuals of a fractured scaphoid of the right hand.  As 
stated earlier herein, the maximum evaluation for this wrist 
disorder is 10 percent upon a showing of limited motion with 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5215.  A complete review of the evidence of record 
discloses that in the veteran's most recent orthopedic 
examination conducted in April 1998, tenderness was noted 
over the right thumb base and dorsoradial aspect of the 
wrist, and range of motion was reported at 30 degrees on 
palmar flexion and 45 degrees on radial flexion.  A diagnosis 
of post-traumatic arthritis of the right scaphotrapezial 
joint was rendered.

The Board acknowledges that Diagnostic Code 5003 provides for 
a 10 percent evaluation in those circumstances where there is 
x-ray evidence of degenerative arthritis, and the limitation 
of motion of the particular joint at issue is noncompensable 
under the appropriate diagnostic code for that joint.  
38 C.F.R. § 4.71(a), Diagnostic Code 5003.   In this context, 
the Board notes that whether the veteran is evaluated under 
Diagnostic Code 5215 for a maximum of 10 percent, or is found 
noncompensable under that code, and is, therefore, rated at 
10 percent under Diagnostic Code 5003 for his degenerative 
arthritis, the result is the same.  Additionally, the Board 
finds that no other diagnostic code pertinent to wrist 
disorders is appropriate in this veteran's case.  Butts v. 
Brown, 5 Vet. App. 532, 538.  An evaluation under Diagnostic 
Code 5214 requires ankylosis of the wrist, which is not 
demonstrated by the record.  Thus, the Board concludes that 
the clinical data substantiate the current rating of 10 
percent for the veteran's residuals of a fractured right 
scaphoid bone.  

Furthermore, there is no evidence to support that the veteran 
experiences functional loss due to pain either on use or 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 205-206.  
In fact, the Board notes that there is no clinical basis or 
adequate pathology in the record to substantiate that the 
veteran experiences such functional loss.  Id.  

Therefore, in light of the above, the Board concludes that 
the veteran's current evaluation of 10 percent for his right 
wrist disorder is appropriate.  In view of the absence of 
appreciable objective impairment, and the veteran's ability 
to function, the record demonstrates that the current rating 
adequately addresses the degree of impairment attributable to 
the veteran's right wrist disability generally.

Additionally, the RO determined that referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) was not warranted.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.


ORDER

Entitlement to service connection for degenerative arthritis 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured scaphoid bone of the right wrist is 
denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

- 12 -


- 1 -


